        Case 1:18-cv-09352-SN Document 100-18 Filed 10/26/20 Page 1 of 8




NY__DOCS:615453.1 [99998.42025)
      Case 1:18-cv-09352-SN Document 100-18 Filed 10/26/20 Page 2 of 8


   Ft'0171: K@VI11 HU kevin.y.hu@hotmail.com
Subject: NDA
   Date: December 11, 2018 at 9:12 AM America/Los_Angeles                              K
    To: "eric@blocktech.com" eric@blocktech.com

Hi Eric,
Please see the attached.

Thanks,
Kevin


Attachments:
NDA Blocktech Technologies.Corporation Synapse.Foundation[13403].pdf(1.5 MB)




                                                                               BTC002960
       Case 1:18-cv-09352-SN Document 100-18 Filed 10/26/20 Page 3 of 8


                          NON-DlSCLO5URE, CONFIDENTIALITY and
                          I NFORMATION PROTECTION AGREEMENT

This Nondisclosure, Confidentiality and Information Protection Agreement ("Agreement') is
made as of and effective this 11th day of       December          20~$      by and between, on the
one hand: (i)(a) Blockchain Technology Carporatiort, a New York corporation, its subsidiaries.
affiliates and assigns; and (b) including a to-be-formed entity intended to be named Synapse
~aundation and formed under the laws of isle of Man (each as well as collectively for sake of
simplicity, a "Disclosing Entity"), on the one nand, and:

             Kevin Hu
                                     (individual /corporation } with a (residence /business}
address in                      Toronto, Canada                                  {~~Recipient~~~, 0(1
the other hand.

WHEREAS, the Recipient and the Disclosing Entity jointly contemplate that Recipient shall be
engaged by the Disclosing Entity to develop, conceive, market, promote or otherwise
commercialize various concepts, data or intellectual property constituting the Confidential
Information, as defined below; and

WHEREAS, the parties hereto may enter into a separate working agreement providing for
Recipient to be either an agent, consultant or employee of or to the Disclosing Entity, but as to
which na such offer has been made and is presently only contemplated;

NOW, THEREFORE, for consideration the receipt of which is hereby acknowledged, the parties
hereto, hereby agree as follows:

1. Confidential information.

A. The Disclosing Entity proposes to disclose certain of its confidential and proprietary
information (the "Confidential Information," as defined below} to Recipient in the course of the
commercial working re{ationship between the Recipient and the Disclosing Entity.

B. "Confidential Information" shall include all: data, materials, products, technology, computer
programs; machines, manufacturing or assembling systems, compositions of matter of any type,
designs. schematic renderings, techniques. specifications, patents, trademarks, service marks,
trade names, trade secrets, mask works, ideas, concepts, any applications, work papers or
white papers received, granted, awarded, licensed or made in connection with or preparation for
any application for patents, trademarks, tradenames or service names or trade secrets ar in
contemplation of litigation regarding same, manuals, business plans and strategies. software,
computer codes, source codes, object codes, computer protocols. software protocols,
processes, formulae, calculations, algorithms, mathematics{ equations ar concepts.
cryptographic systems. systems, findings, conclusions, theories; improvements, discoveries,
analyses, developments: methods, marketing plans and strategies, financial information,
         Case 1:18-cv-09352-SN Document 100-18 Filed 10/26/20 Page 4 of 8


 licenses, pricing and customer information. cost information, margin information. business
 operations, business policies, strategies, information pertaining to competitors of the Disclosing
 Entity or potential business partners or employees of the Disclosing Entity. information regarding
 any personnel, consultants or employees of the Disclosing Entity including their skills,
 experience, prior employment and compensation, and other information disclosed, submitted,
 made accessible or available to or otherwise shared with whether in final, revised or draft form,
 and whether verbally or orally, in writing or printed form or by any other media, to Recipient (or
 any agent, a~liate or associate of Recipient) by the Disclosing Entity. Confidential Information
 shall also include any of the foregoing which may pertain to prospective or unannounced
 products, systems, methods or other knowhow, plans for or subject to such plans for research or
 development, regulatory approval or applications or petitions for such approval,

 C. Any of the following: an invention, whether patented ar unpatented or subject to a pending
 patent application, trade secret, concept or other subject matter which, if confidential under this
 Agreement would be included in the definition of 'Confidential Information," which Recipient has
 made, created or conceived prior to the commencement of Recipients services to or
 relationship with the Disclosing Entity (any of t' he foregoing, "Prospective Personal IP" or
"PPIP"}, and which Recipient wishes to exclude from the scope of this Agreement, must be
disclosed in an attachment hereto prior to Executifln. Such atiacnment must list any PPIP which
Recipient claims to have or caused to have conceived of, developed or reduced to practice,
prior to the commencement of any services to the Disclosing Entity, and which Recipient claims
to be either Recipient's property or the pro~er-ty of third parties and further wishes to have
excluded from the scope of this Agreement. If Recipient does not attach an attachment with any
such wished or desired exclusions, Recipient will thereby represent and warrant to the
Disclosing Entity that Recipient has and claims no such PPIP.

D. If during the course of Recipient's services with or for the Disclosing Entity, Recipient
incorporates (whether intentionally, accidentally or tangentially) PPIP into any product, system,
 method, process, machine or other subject matter of a nature or category enumerated in this
section, which if confidential would constitute Confidential Information, Recipient shall grant to
the Disclosing Entity a nonexclusive, royalty-free, irrevocable, perpetual. worldwide license
including rigf~ts to sublicense, to make, modify, have ir~ade, use, develop, commercialize and
sell such PPIP Furthermore; Recipient agrees that Recipient will not incorporate, or permit to
be or have incorporated. any PPIP into any Disclosing Entity product, system, method, data,
item, process, machine or invention, without the Disclosing Entity's prior written consent.

E. Confidential Information disclosed orally shall be identified as such within five (5) days of
disclosure. Nothing herein shall require the Disclosing Entity to disclose any of its Confidential
I nformation at any time to Recipient. No disclosure Hereunder shall act as a waiver of the
Disclosing Entity's rights and protections under this Agreement.
        Case 1:18-cv-09352-SN Document 100-18 Filed 10/26/20 Page 5 of 8


 2. Recipient's Covenants, Representations.. Duties and Obligations.

A. Recipient agrees that the Confidential Information is to be considered strictly confidential,
highly confidential and proprietary to the Disclosing Entity. Recipient acknowledges that the
unauthorized use; disclosure or exploitation of the confidential information could cause
irreparable and subs#antiai harm to the Disclosing Entity. The Confidential Information need not
be labeled or printed as confidential for these confidentiality obligations to arise and be
assumed. Recipient shall hold the same in strict confidence, shall not use the Confidential
I nformation other than for the purposes of its or his business with the Disclosing Entity or within
the confines of aprincipal-agent, independent contractor or employer-employee relationship,
and shall disclose it only to such other parties who have a specific need to know and upon prior
written notice to and prior written approval of the Disclosing Entity. Recipient will not disclose,
publish, broadcast, expose, disseminate, reveal or otherwise leave vulnerable or susceptible to
misappropriation, any of the Confidential Information received from the Disclosing Entity to any
other party whatsoever except with the specific prior written authorization of the Disclosing
Entity.

B. Recipient represents and warrants to the Disclosing Entity that he is receiving the
Confidential Information on his own behalf and not as an agent for or on behalf of any third party
private or quasi privaie entiiy or corporation or government agency or entity. Recipient further
represents and warrants that he/she is capable and authorized to execute, deliver and perform
the obligations set forth under this Agreement, and is not subject to any restriction, injunction,
contractual obligation or other encumbrance preventing, limiting or imposing conditions upon his
or its execution, delivery and performance hereof.

C. Confidential Information shared, accessed or furnished in written, tangible or any other
 medium or form shall not be duplicated by Recipient except for the purposes of this Agreement.
 U pon the request of the Disclosing Entity, Recipient shall return all Confidential Information
received in written or tangible form, including copies,. or reproductions or other media containing
such Confidential Information, within ten (10) days of such request. At Recipient's option, any
documents or other media developed by the Recipient containing Confidential Information may
be destroyed by Recipient. Recipient shall provide a written certificate to the Disclosing Entity
identifying the Confidential Information destroyed. the time, date, place and manner of
destruction and the description of the post-destruction products (e.g.. proprietary report in
printed form of paper binder, shredded fully ai the date, time and place described herein) within
ten (10) days thereafter.

D. Confidential Information shall be disclosed to Recipient in the course of the commercial or
working relationship between the Recipient and the Disclosing Entity, or a contemplated
relationship, as to which the terms of any such relationship shall be set forth in a separate
agreement, and Recipient represents that he /she / it is receiving access to the Confidential
Information only pursuant to or in furtherance of or in contemplation of such relationship.
         Case 1:18-cv-09352-SN Document 100-18 Filed 10/26/20 Page 6 of 8


  E. Furthermore, the matters worked on by Recipient for or on behalf of the Disclosing Entity and
  any items produced, created, conceived or developed during such work, including data,
   materials, products, technoingy, computer prcgrams, machines, manufacturing or assembling
  systems, compositions of matter of any type, designs, schematic renderings, techniques,
  specifications; patents, trademarks, service marks, trade names, trade secrets, mask works,
  ideas, concepts, any applications, work papers or white papers received, granted, awarded,
  licensed or made in connection with or preparation for any application for patents, trademarks,
  tradenames or service names or trade secrets or in contemplation of litigation regarding same,
  manuals, business plans and strategies, software, computer codes, source codes, object codes,
  computer protocols, software protocols, processes, formulae: calculations, algorithms,
  mathematical equations or concepts, cryptographic systems,. systems, findings, conclusions,
 theories, improvements, discoveries. analyses; developments, methods. creations, derivations,
  materials, byproducts, concepts, products, or service manuals or practices, original works of
 authorship or creation or made by Recipient whether solely or with others in the course of
 Recipient's relationship with the Disclosing Entity, are 'works made for hire" (as defined under
 the United States Copyright Act} and as such, are the exclusive property of the Disclosing Entity.
 Recipient disclaims, surrenders and releases any and all personal interest therein, and
 disclaims all ownership title, right or interest in any of the works made for hire, and conveys,
 transfers and assigns to the Disclosing Entity all of Recipient's worldwide rights, title and interest
(including any intel(ectua! property or trade secret rights) in said items. Recipient further
 covenants and agrees that Recipient shall execute, deliver and perForm under any and ail
 instruments. certifications or agreements and take such other acts as necessary, or desirable, to
 document, perfect, deliver and otherwise convey any assignment, transfer or conveyance
contemplated hereunder, or to enable the Disclosing Entity to secure, assert, perfect, extend or
 maintain the full force and effect of any of its rights, including any intellectual property rights
(patent, trademark, copyright) or trade secret rights in any matter which is included in the
definition of Confidential Information.

 3. Term.

The obligations of Recipient herein shall be effective during the period of three years (the
"Non-Disclosure Period") from the later of the gate the Disclosing Entity last discloses any
Confidential information to Recipient pursuant to this Agreement, or the last day on which
Recipient performs any services for or on behalf of the Disclosing En~ity. Further, the obligation
not to disclose shall not be affected by bankruptcy, receivership, assignment, attachment or
seizure procedures, whether initiated icy or against Recipient, nor by the rejection of any
agreement between the Disclosing Entity and Recipient, by a trustee of Recipient in bankruptcy,
ar by the Recipient as adebtor-in-possession or the equivalent of any of the foregoing under
local law.

4. Other lnfo~~mation; Relief; Exemptions.

Recipient shall have no obligation under this Agreement with respect to Confidential information
which is or becomes publicly available without breach of this Agreement by Recipient, is
         Case 1:18-cv-09352-SN Document 100-18 Filed 10/26/20 Page 7 of 8


  rightfully received by Recipient without obligations of confidentiality; or which Recipient
                                                                                              can
  document that Recipient developed independently, without breach of this Agreement;
                                                                                            provided.
  however, such Confidential information shall not be disclosed until thirty (30) days after
                                                                                              written
  notice of intent to disclose is given to the Disclosing Entity along with the asserted grounds
                                                                                                  for
  disclosure or documentation verifying its independent development.

 5. No License.

  Nothing contained herein shall be construed as granting or conferring any rights by license
                                                                                               or
 otherwise in any Confidential Information. It is understood and agreed that neither party solicits
 any change in the organization, business practice, service or products of the other party,
                                                                                             and
 that the disclosure of Confidential Information shall not be construed as evidencing any intent by
 a pasty to purchase any products or services of the other party nor as an encouragement to
 expend funds in development or research efforts. Recipient strictly agrees not to use any
 Confidential Information as a basis upon which to develop or have a third party develop a
 competing or similar product or service within the industries in which the Disclosing Entity
 operates or engages in commerce.

 6. No Publicity. Recipient agrees not to disclose his, her or its participation in this undertaking,
 the existence of this Agreement or any of its Perms and conditions, or the fact that discussions
 regarding any subject are being held with the Disclosing Entity on any matter, except as
 required by law or court order and in any event, with prior written notice to the Disclosing Entity
 unless impractical or impossible, in which event such notice shall be made as soon as possible.

7 Damages, Governing Law and Equitable Relief. This Agreement shall be governed and
construed in accordance with the laws of the United States and tree State of New York and
Recipient consents to the exclusive jurisdiction of the state courts and U.S. federal courts
located there for any dispute arising out of this Agreement. Recipient agrees that in the event of
any breach or threatened breach by Recipient, the Disclosing Entity may obtain, in addition to
any other legal remedies which may be available, such equitable relief as may be necessary to
protect the Disclosing Entity against any such breach ar threatened breach.

8. Final Agreement. This Agreement terminates anti supersedes ail prior understandings or
agreements on the subject matter hereof. This Agreement may be modified only by a further
writing that is duly executed by both parties.

9. No Assignrr~ent. Recipient may not assign this Agreement or any interest herein without the
Discfasing Entity's express prior written consent.

10. Severability. if any term of this Agreement is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Agreement, including all of the remaining terms. will remain in
full force and effect as if such invalid or unenforceable term had never been included.
         Case 1:18-cv-09352-SN Document 100-18 Filed 10/26/20 Page 8 of 8


  11. Notices. Any notice required by this Agreement or given in connec
                                                                        tion with it, shall be in
 writing and shall be given to the appropriate party by personal delivery
                                                                          or by certified mail,
 postage prepaid (United States mail) or anationally-recognized overnig
                                                                          ht delivery service.
 If to the Disclosing Entity, notice goes to Blockchain Technologies Corpora
                                                                             tion, 55 Wall Street
 #708, New York NY 10007 (Attention: Nikolaos Spanos), or to Synapse
                                                                           Foundation `'!o
 Blockchain Technologies Corporation. If to Recipient, notice goes to the
                                                                           address stated in
 clause (ii} of the introductory preamble to this Agreement.

 12. No implied Waiver. Either party's failure tc insist in any one or
                                                                       more instances upon strict
 performance by the other party of any ofi the terms of this Agreement shall
                                                                               not be construed as a
 waiver of any continuing or subsequent failure to perform or delay in perfor
                                                                                mance of any term
 hereof.

 1 3. Headings. Headings used in this Agreement are provided for
                                                                 convenience only and shall not
 be used to construe meaning or intent.

I N WITNESS WHEREOF, the parties have executed this Agreement as of the date
                                                                             first above
written.

Blockchain Technologies Corporation                          Synapse Foundation


By:                                                  By:
Nikolaos Spanos; President                           Nikolaos Spanos, Member/Director

Date                                                 Date:

Recipient(signin here and at the foot of each prior page}

        /
        ~
Print Name: Keen HU
Address:

Date:   ~zi~~i2ois
